Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 1 of 30




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                     CASE NO. 9:17-CV-80495 and CASE NO. 9:17-CV-80495
                                 MARRA-MATTHEWMAN

    OFFICE OF THE ATTORNEY GENERAL,
    THE STATE OF FLORIDA, Department of
    Legal Affairs,
    and
    OFFICE OF FINANCIAL REGULATION,
    THE STATE OF FLORIDA, Division of
    Consumer Finance,

                  Plaintiffs,

           v.

    OCWEN FINANCIAL CORPORATION,
    OCWEN MORTGAGE SERVICING, INC.,
    OCWEN LOAN SERVICING, LLC; and
    PHH MORTGAGE CORPORATION,

                  Defendants.


                           [PROPOSED] FINAL CONSENT JUDGMENT

           Plaintiffs, Office of the Attorney General, State of Florida, Department of Legal Affairs

    (the “Attorney General”) and Office of Financial Regulation, State of Florida, Division of

    Consumer Finance (“OFR”) (collectively, “the Florida Plaintiffs”) appearing through the

    undersigned counsel, and Ocwen Financial Corporation, Ocwen Mortgage Servicing, Inc., Ocwen

    Loan Servicing, LLC, and PHH Mortgage Corporation (collectively “Ocwen” or “Defendant”),

    appearing through its attorneys, having stipulated to the entry of this Final Consent Judgment

    (“Judgment”), and the Court having considered the matter and good cause appearing:

    IT IS HEREBY ORDERED THAT:



                                                   1
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 2 of 30




                                            I.      FINDINGS

    1.      The Florida Plaintiffs and Ocwen (each a “Party” and collectively the “Parties”) have

    agreed to resolve the issues resulting from the Covered Conduct by entering into this Judgment.

    2.      This Court has jurisdiction over the subject matter of this lawsuit and over the Parties.

    3.      The terms of this Judgment shall be governed by the laws of the State of Florida.

    4.      Entry of this Judgment is in the public interest and reflects a negotiated Judgment among

    the Parties.

    5.      This Judgment shall not be construed or used as a waiver or limitation of any defense

    otherwise available to Ocwen in any other action, or of Ocwen’s right to defend itself from, or

    make any arguments in, any private individual, regulatory, governmental, or class claims or suits

    relating in any way to the subject matter or terms of this Judgment. This Judgment is made

    without trial or adjudication of any issue of fact or law or finding of liability of any kind, and

    shall not be considered an admission of liability or a determination of liability as to any

    allegations made in the Florida Plaintiffs’ Complaints and the causes of action therein. Ocwen

    enters into this Final Judgment for settlement purposes only and denies allegations of

    wrongdoing and any liability for the purported claims asserted in the Florida Plaintiffs’

    Complaints.

    6.      Nothing contained herein, nor any negotiations or transactions connected in any way with

    this Judgment, shall be offered, received or admissible in evidence in any proceeding to prove

    any liability or wrongdoing, or an admission on the part of Ocwen, by any individual or entity

    not a party hereto. Notwithstanding the foregoing, the Attorney General may file an action to

    enforce the terms of this Judgment.




                                                      2
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 3 of 30




    7.      Nothing herein constitutes approval by the Florida Plaintiffs of Ocwen’s past or future

    practices. Ocwen shall not make any representation to the contrary regarding this Judgment, or

    use the name of the Office of the Florida Attorney General, State of Florida, Department of

    Legal Affairs, or Office of Financial Regulation, State of Florida, Division of Consumer Finance,

    or any of their current or former employees or representatives, in connection with its business

    practices relating to servicing of single-family residential mortgages, or as an endorsement or

    approval of Ocwen’s acts, practices or conduct of business.

    8.      No part of this Judgment shall create a private cause of action or confer any right to any

    third party for violation of any federal or state statute.

                                           II.     DEFINITIONS

    9.      As used in this Judgment, the following words or terms shall have the following

    meanings:

         a. “Applicable Requirements” shall be defined as (i) applicable federal, state and local laws,

            rules and regulations, (ii) the terms of the applicable mortgage loan documents, (iii)

            section 201 of the Helping Families Save Their Homes Act of 2009, and (iv) the terms

            and provisions of the Servicer Participation Agreement with the Department of the

            Treasury, any servicing agreement, subservicing agreement under which Ocwen services

            for others, special servicing agreement, mortgage or bond insurance policy or related

            agreement or requirements to which Ocwen is a party and by which it or its servicing is

            bound pertaining to the servicing or ownership of the mortgage loans, including without

            limitation the requirements, binding directions, or investor guidelines of the applicable

            investor (such as Fannie Mac or Freddie Mac), mortgage or bond insurer, or credit

            enhancer.



                                                       3
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 4 of 30




          b. “Covered Conduct” shall mean the practices, acts, or omissions of Ocwen, prior to the

                Effective Date, set forth in the allegations, subject matter, and claims alleged in the

                Florida Plaintiffs’ Complaints, including any facts related specifically thereto.

          c. “Debt Forgiveness” shall be defined and calculated as set forth in Exhibit 1.

          d. “Effective Date” shall mean the date this Judgment is entered by the Court.

          e. “Florida Borrower” shall mean any borrower with a residential Florida property address

                whose loan any Defendant services and/or subservices as of the Effective Date.

          f. “Florida Plaintiffs’ Complaints” shall mean the Complaint of April 20, 2017 (Case No.

                9:17-CV-80496, ECF No. 1), the Amended Complaint of June 14, 2017 (Case No. 9:17-

                CV-80496, ECF No. 20), the Second Amended Complaint of July 11, 2018 (Case No.

                9:17-CV-80496, ECF No. 88 and the Third Amended Complaint of November 1, 2019

                (Case No. 9:17-CV-80495, ECF No. 506).

                                          III.    FINANCIAL TERMS

    10.         Monetary Payment: Under the terms of this Judgment, Ocwen is obligated to pay the

    Florida Plaintiffs Five Million One Hundred Sixty Thousand Dollars ($5,160,000), for which let

    execution issue forthwith, pursuant to the terms of Paragraphs 11 and 12, and will be obligated to

    pay an additional One Million Dollars ($1,000,000) if it does not satisfy the terms proscribed by

    Paragraphs 15 and 16. The Florida Plaintiffs have allocated the Monetary Payment as follows:

           a.        Relief to Florida Borrowers: Two Million One Hundred Fifty Thousand Dollars
                     ($2,150,000) in consumer relief to address claims brought by the Florida Plaintiffs
                     regarding Ocwen’s alleged failure to timely make insurance payments out of
                     Florida Borrowers’ escrow accounts in violation of RESPA (Count I of the Third
                     Amended Complaint); and to address claims brought by the Attorney General
                     pursuant to the Florida Deceptive and Unfair Trade Practices Act, including certain
                     of Ocwen’s alleged failures related to Florida Borrowers’ escrow accounts and
                     Ocwen’s alleged excessive charges related to property preservation inspections
                     (Counts VI and VII of the Third Amended Complaint). Florida Borrowers’
                     eligibility to receive payments, and determination of the amount of any consumer

                                                          4
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 5 of 30




                 payment, lies solely within the discretion and judgment of the Attorney General,
                 and such funds may be used for other purposes, or be placed in, or applied to, any
                 consumer protection enforcement or revolving fund, future consumer protection or
                 privacy enforcement or litigation, consumer education, or for others uses permitted
                 by state law, at the sole discretion of the Attorney General;

           b.      Civil Penalties: Two Million Dollars ($2,000,000) in civil penalties to address the
                   Florida Plaintiffs’ claims under all surviving counts (Counts I, II, III, IV, VI, VII
                   and VIII of the Third Amended Complaint); except that One Million Dollars
                   ($1,000,000) of the civil penalties award shall be suspended (“Suspended Penalty
                   Amount”). Ocwen will only be obligated to pay the Suspended Penalty Amount
                   pursuant to the terms described in paragraphs 15 and 16 below;

           c.      Administrative Fines: Ten Thousand Dollars ($10,000) to resolve OFR’s
                   administrative claims under Chapter 494, Florida Statutes related to Ocwen’s (a)
                   alleged failure to timely make payments from escrow accounts, and (b) alleged
                   failure to timely file annual reports in the time period relevant to the Third
                   Amended Complaint; and

           d.      Attorneys’ Fees and Costs: Two Million Dollars ($2,000,000) in attorneys’ fees
                   and other costs of investigation and litigation.

    11.    Payment of Administrative Fine. No later than thirty (30) days after the Effective Date of

    this Judgment, Ocwen shall pay to OFR an administrative fine in the amount of Ten Thousand

    Dollars ($10,000). The fine is payable in one payment and shall be submitted in the form of a

    wire transfer, money order, or cashier’s check made payable to: Department of Financial

    Services and shall be sent to the attention of Agency Clerk, c/o Joaquin Alvarez, Post Office Box

    8050, Tallahassee, Florida 32314-8050.

    12.    Payment of Consumer Relief, Attorneys’ Fees & Costs, and Civil Penalties. No later

    than sixty (60) days after the Effective Date of this Judgment, Ocwen shall pay the sum of Five

    Million One Hundred Fifty Thousand Dollars ($5,150,000) by check made out to the Legal

    Affairs Revolving Trust Account or by wire as instructed by the Attorney General. Time is of

    the essence in the performance of all terms and conditions of this Judgment, and, in the event

    Ocwen fails to timely pay as set forth in the paragraph, interest computed in the statutory rate in

    effect as of sixty-one (61) days after the Effective Date pursuant to Section 55.03, Florida
                                                     5
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 6 of 30




    Statutes, will immediately begin to accrue on any unpaid balance due and owing and will be

    rendered immediately due and payable by all Defendants, jointly and severally, upon demand by

    the Attorney General.

                       IV.     OTHER RELIEF TO FLORIDA BORROWERS
    13.    Ocwen shall provide relief to certain borrowers for which Ocwen is presently servicing

    residential mortgage loans secured by property in the state of Florida (the “Florida Accounts”) as

    follows:

    14.    Late Fee Waivers: For those Florida Accounts that Ocwen is presently servicing which

    are in Foreclosure or Bankruptcy status, or which are more than 60 days delinquent as of the

    Effective Date, Ocwen shall waive late fees previously assessed but not collected as of the

    Effective Date. Ocwen represents that as of September 30, 2020, there are approximately 6,600

    accounts subject to this provision, and estimates that the fees waived under this provision shall

    amount to approximately Five Million Five Hundred Thousand Dollars ($5,500,000). Ocwen

    will provide the Florida Plaintiffs with a list of the Florida Borrowers receiving relief under this

    provision within thirty (30) days of the Effective Date. Ocwen will provide Florida Plaintiffs

    with a notice of compliance with this term within sixty (60) days of Effective Date.

    15.    Loan Modification Program Solicited to Florida Accounts (the “Loan Modification

    Program”): Ocwen shall solicit each Florida Account as of the Effective Date, with an offer in

    writing to review the account for a loan modification pursuant to this Judgment (“the

    Solicitation”), unless the account is otherwise not eligible because the Solicitation or

    modification is prohibited by the Applicable Requirements, the loan’s investor, program

    requirements, customer no-contact directives, or other similar reasons. Ocwen represents that as

    of September 21, 2020, it is currently aware of approximately 3,400 Florida Accounts that may



                                                      6
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 7 of 30




    be eligible to receive a Solicitation to apply for a loan modification. Ocwen will provide the

    Florida Plaintiffs with a preliminary list of the borrowers eligible to receive a Solicitation within

    thirty (30) days of the Effective Date. Nothing herein shall preclude Ocwen, from soliciting

    other eligible Florida Borrowers in addition to those identified in the preliminary list. Every

    quarter, commencing the 90th day after Ocwen provides the Florida Plaintiffs with the

    preliminary list of eligible borrowers, Ocwen will provide Florida Plaintiffs with a list of the

    number of borrowers solicited and an accounting by borrower of the Calculation of Debt

    Forgiveness Amount, as that term is described in Exhibit 1. At the end of the twenty-four (24)

    month period commencing on the Effective Date, Ocwen will provide the Florida Plaintiffs with

    a final list of borrowers who received a Solicitation pursuant to this paragraph, with an

    accounting by borrower of the Calculation of Debt Forgiveness Amount, as that term is

    described in Exhibit 1. The Solicitation to eligible borrowers shall be made in the form of notice

    attached as Exhibit 2, and the notice will be sent within sixty (60) days of the Effective Date.

    Except as required by a presiding court or by applicable investor guidelines, Ocwen shall not

    refer to foreclosure or proceed to a foreclosure sale on any property secured by a mortgage loan

    subject to this provision for sixty (60) days following the mailing of the Solicitation, in order to

    provide the borrowers the opportunity to apply and be reviewed for the loan modification

    programs identified in Exhibit 3 (or any similar programs that subsequently become available,

    and excluding any that are retired as of the date the borrower applies) consistent with the

    solicitation and review requirements specified in Exhibit 2. Participation in a COVID-19

    forbearance will not, independently, render any Florida Borrower ineligible for the Loan

    Modification Program described herein.




                                                      7
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 8 of 30




    16.    Pursuant to the Loan Modification Program described in the immediately preceding

    paragraph, and during the twenty-four (24)-month period commencing on the Effective Date,

    Ocwen shall provide Debt Forgiveness to Florida Accounts totaling at least One Million Dollars

    ($1,000,000) through loan modifications on first lien and second lien residential mortgage loans

    as defined and calculated in Exhibit 1. If the Florida Plaintiffs determine Ocwen failed to meet

    its Debt Forgiveness obligation described in this paragraph, the Florida Plaintiffs will notify

    Ocwen of the alleged failure, provide an opportunity to meet and confer within five (5) business

    days regarding the alleged failure, and provide Ocwen thirty (30) days following the meet and

    confer to cure the alleged failure (“Cure Period”) or comply under the original terms of this

    Judgment. If Ocwen has not cured its alleged failure to comply with this paragraph within the

    Cure Period, and the Parties cannot reach resolution as part of the meet and confer process,

    Ocwen shall promptly issue a payment as directed by the Florida Plaintiffs in the amount of One

    Million Dollars ($1,000,000).

    17.    Targeted Florida Borrower Outreach: Within six (6) months of the Effective Date, not

    including any time period during which there is a state of emergency in effect in Florida that

    materially impacts borrowers’ ability to attend an event, Ocwen (a) shall partner with one or

    more non-profit organizations to participate in one loss mitigation outreach event in Florida (as

    permitted by applicable state social distancing guidelines), with such outreach event to also

    include information, and personnel qualified to answer questions about loss mitigation options

    potentially available to Florida Borrowers after the expiration of COVID-19 forbearance plans,

    and (b) shall partner with local housing counselors to implement a targeted loss mitigation

    mailing campaign designed to benefit at-risk Florida borrowers. The Florida Plaintiffs agree that

    any event allowing virtual participation by Florida Borrowers may discharge Ocwen’s



                                                     8
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 9 of 30




    obligations pursuant to this Paragraph. Ocwen shall provide the Florida Plaintiffs notice of its

    compliance with this term within thirty (30) days of the outreach event.

    18.    Effect of this Judgment on the CFPB Lawsuit: The Parties acknowledge the pending

    matter of Consumer Financial Protection Bureau v. Ocwen Financial Corporation, Inc. et al.,

    Case No. 9:17-CV-80495-KAM, filed in the United States District Court for the Southern

    District of Florida (the “CFPB Lawsuit”). The Parties agree that this Judgment does not bar,

    impede, or impair any Florida Borrower’s qualification or entitlement to receive injunctive or

    other similar relief through the CFPB Lawsuit, on par in substance and value with the relief

    received by any other borrower, as the result of any resolution or judgment obtained in the CFPB

    Lawsuit. In the event that Ocwen enters into any agreement with the Consumer Financial

    Protection Bureau (“CFPB”) resolving claims asserted in the CFPB Lawsuit that provides for

    relief to Florida Accounts different from or more favorable than those contained herein, Ocwen

    agrees that Florida Borrowers shall not be precluded solely by virtue of this Judgment from

    qualification for entitlement to relief available through resolution of the CFPB Lawsuit. In

    furtherance of this agreement, Ocwen agrees that the Florida Plaintiffs shall have the right to

    timely review and approve any material term offered by Ocwen as part of any resolution of the

    CFPB Lawsuit that, based upon this Judgment, would provide for an offset of any relief or

    otherwise reduce or diminish the recovery in the CFPB Lawsuit for Florida Borrowers. The

    Florida Plaintiffs agree to review and respond to any such terms within one (1) business day of

    being notified, or within one (1) hour of being notified during any mediation session between

    Ocwen and the CFBP, and further agree that failure to respond within the timeframes set forth

    herein shall be deemed approval of any such terms. If the Florida Plaintiffs disapprove of the

    term, Ocwen agrees that it will not agree to the inclusion of the term, or anything similar thereto,



                                                     9
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 10 of
                                      30



   in any resolution of the CFPB Lawsuit. Ocwen further agrees that it will not otherwise agree to

   inclusion of any material term that would provide for an offset of any relief or otherwise reduce

   or diminish the recovery in the CFPB Lawsuit for Florida Borrowers. The Florida Plaintiffs

   agree they shall not withhold any approval unreasonably and must articulate the grounds for any

   disapproval, including the expected specific impact on Florida Borrowers. Notwithstanding the

   foregoing, Florida Plaintiffs acknowledge that resolution of the CFPB Lawsuit may place the

   determination regarding the use of funds pursuant to the resolution, including but not limited to

   the eligibility for or amount of any consumer payment, solely within the discretion and judgment

   of the CFPB. Under such circumstances, the Florida plaintiffs agree that Ocwen shall not be

   liable for any such determinations by the CFPB nor deemed to be in breach of this Judgment

   based on such a determination by the CFPB.

   19.    To the extent necessary to facilitate the distribution of monetary or other relief to Florida

   consumers described in this Judgment, and in response to reasonable requests made by the

   Florida Plaintiffs, Ocwen shall cooperate with the Florida Plaintiffs in providing the borrower

   name(s) and current or last known address of Florida Borrowers identified by the Florida

   Plaintiffs by loan number and/or property address.

                    V.      ESCROW REVIEW FOR FLORIDA ACCOUNTS

   20.    During the course of the matter, Ocwen disclosed that during the month of April 2017,

   thirty (30) states (including the District of Columbia) issued Cease and Desist Orders based on

   Ocwen’s alleged failure to comply with a 2016 Memorandum of Understanding. Ocwen has

   now settled with 27 of these states, and the remaining three states either withdrew, dismissed, or

   allowed their Cease and Desist Order to expire.




                                                     10
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 11 of
                                      30



   21.         Twenty-Six states (the “Participating States”) required a review of Ocwen’s practices,

   including a statistical review by a selected independent third-party auditor, Protiviti Inc., of

   escrowed loans in order to determine compliance with state and federal laws relating to escrow

   accounts, lender-placed insurance, and private mortgage insurance (the “Escrow Review”). In

   furtherance of this Judgment, Ocwen has agreed to the following:

   22.         Application of Escrow Review Remediation to Florida Accounts: To the extent that

   errors identified in the Escrow Review require corrective measures, refunds, or other remediation

   under the terms of the Escrow Review, such corrective measures, refunds, or other remediation

   will also be applied to any Florida Accounts which are impacted by the same error(s) and are or

   were serviced by Ocwen during the remediation period covered by the Escrow Review.

   23.         Reporting of Escrow Audit to the Florida Plaintiffs: Ocwen will provide the Florida

   Plaintiffs with Florida-specific reporting of servicing errors identified through the Escrow

   Review and the remediation taken on all Florida Accounts, including all restitution paid. This

   reporting shall be similar to the reporting required by the Participating States included in the

   Escrow Review.

         VI.      CONSUMER COMPLAINT AND INFORMATION REQUEST HANDLING

   24.         Beginning thirty (30) days after the Effective Date, Ocwen shall maintain a quarterly

   written report for two (2) years listing all complaints (including complaints received via email,

   phone, or written complaints) concerning Florida Accounts received from Florida Borrowers

   directly or from the Attorney General, OFR or the CFPB after the Judgment is entered. This

   quarterly report shall be sortable by issue and by Ocwen’s complaint resolution, which will

   include any remediation completed by Ocwen following the complaint review. All Parties agree

   that, upon written request of either the Attorney General or OFR, and subject to the CFPB’s



                                                       11
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 12 of
                                      30



   written consent to include complaints it sent to Ocwen, Ocwen shall provide a copy of any

   complaint identified on the quarterly report and a copy of a borrower’s complete loan file for

   review, including the payment history, correspondence between Ocwen and the borrower, a

   transaction log, and Ocwen’s response to the complaint.

   25.    In addition to the written report, the Florida Plaintiffs require that Ocwen implement an

   enhanced complaint review and resolution process (the “Borrower Complaint Resolution Plan”)

   to ensure that borrower complaints are expedited and resolved timely and accurately. Ocwen

   shall submit a Borrower Complaint Resolution Plan to Florida within ten (10) business days after

   the Effective Date for review and determination of adequacy for the intended purpose. The

   purpose of the Borrower Complaint Resolution Plan is to ensure that Ocwen thoroughly

   documents, evaluates, and investigates borrower complaints and remediates any harm associated

   with the complaint. The Borrower Complaint Resolution Plan shall be implemented within thirty

   (30) days of the Florida Plaintiffs’ approval of such Plan, shall remain in effect for two (2) years

   after implementation, and shall include the following:

          a.      Ocwen shall activate a dedicated, toll free hotline staffed by customer service
                  representatives in Florida for Florida Borrowers to raise questions or concerns
                  regarding their accounts; such hotline will be maintained with staff sufficient to
                  handle calls within the hours of 9 am EST and 5 pm EST;

          b.      Upon Ocwen’s receipt of an unresolved complaint concerning a Florida Account
                  regarding specific activity on the account, where the borrower states the borrower
                  has previously complained of the same or similar behavior by Ocwen, Ocwen shall,
                  regardless of the method in which Ocwen received the complaint (via email, phone,
                  or a written complaint), escalate the Florida Borrower’s complaint to an escalation
                  relationship manager who has authority to address and resolve the complaint and
                  approve remediation payments;

          c.      For all written complaints received from Florida Borrowers, Ocwen shall respond
                  in writing, by acknowledging the complaint and informing the borrower of
                  Ocwen’s review process applicable to all borrower complaints, within an expedited
                  timeframe of no more than 5 business days;



                                                    12
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 13 of
                                      30



          d.      Ocwen shall provide additional training to its frontline staff to process complaint
                  intake, to escalate all first-time complaints to the corresponding departments within
                  Ocwen for analysis and remediation, and to provide Florida Borrowers with a
                  thorough written response to resolve each borrower’s complaint; and

          e.      Ocwen shall designate a point of contact for complaints escalated by the Attorney
                  General and shall conduct monthly calls as directed by the Attorney General to
                  discuss complaint statuses.

          f.      Ocwen shall designate a point of contact for complaints escalated by OFR.

                                            VII.    RELEASE

   26.    By entry of this Judgment, the Florida Plaintiffs release and forever discharge Ocwen and

   any of its divisions, subsidiaries, affiliates or parent entities, and any of their officers, directors,

   agents, servants, or employees from all civil liability, administrative claims, causes of action,

   damages, restitution, fines, costs, attorney’s fees, remedies and/or penalties that the Florida

   Plaintiffs asserted or could have asserted, whether known or unknown, related to the Covered

   Conduct as of the Effective Date.

                           VIII. DOCUMENTATION AND REPORTING

   27.    Ocwen shall create and maintain, for a period of two (2) years, records sufficient to

   demonstrate Ocwen’s compliance with obligations under the Judgment. Upon receipt of written

   notice from the Florida Plaintiffs asking that Ocwen provide a compliance report regarding

   Ocwen’s obligations under this Judgment, Ocwen shall, within a reasonable period of time not to

   exceed sixty (60) days, provide a report to the Florida Plaintiffs. The Florida Plaintiffs may not

   request the report pursuant to this paragraph more than twice, unless the report shows that Ocwen

   is not in compliance. Should the report demonstrate that Ocwen is not in compliance with the

   obligations under the Judgment, Ocwen shall submit a remediation plan to the Florida Plaintiffs

   demonstrating Ocwen’s plan to comply with the Judgment. The Florida Plaintiffs will provide its

   objection or non-objection to any remediation plan within thirty (30) days of receipt of the


                                                     13
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 14 of
                                      30



   remediation plan. The right of the Florida Plaintiffs to object or not object to a remediation plan is

   in addition to any other lawful means of enforcement under this Judgment, and any nonobjection

   under this paragraph shall not waive the right of the Florida Plaintiffs to obtain relief for violations

   of this Judgment in court.

                                    IX.     GENERAL PROVISIONS

   28.     Ocwen admits to the jurisdiction of the Court and consents to the entry of this Judgment

   and to the rights of the Florida Plaintiffs to enforce the terms and conditions of this Judgment.

   Notwithstanding the foregoing, the Florida Plaintiffs will provide Ocwen with an opportunity to

   meet and confer to discuss and attempt to resolve any allegations that Ocwen has violated this

   Judgment seven (7) calendar days before taking any action to enforce the Judgment. However,

   this Consent Judgment shall in no way preclude the Attorney General from bringing an action

   without notice under exigent circumstances that require immediate action to protect the health,

   safety, and welfare of the public.

   29.     If any portion of the Judgment is held to be invalid, unenforceable, or void for any reason

   whatsoever, then such portion will be severed from the remainder and will not affect the validity

   and enforceability of the remaining portions of the Judgment.

   30.     Nothing herein shall prevent the parties from petitioning the Court for a modification of

   this Judgment in the event that amendments or changes in federal or state law, future changes in

   accreditation or other standards, or unforeseen events create a conflict with the mandated

   provisions of this Judgment.

   31.     Any failure of the Florida Plaintiffs or Ocwen to exercise their rights under this Judgment

   shall not constitute a waiver of its rights.




                                                     14
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 15 of
                                      30



   32.     No part of this Judgment shall be construed as a waiver or release of any private rights,

   causes of action or remedies of any person against Ocwen. Nothing herein shall be construed to

   limit or bar any other governmental entity from pursuing other available remedies against Ocwen

   for violation of laws.

   33.     Nothing in this Judgment shall be construed to waive or limit any claim of sovereign

   immunity the State of Florida may have in any action or proceeding.

   34.     Any failure by any Party to this Judgment to insist upon the strict performance by any other

   Party of any of the provisions of this Judgment shall not be deemed a waiver of any of the

   provisions of this Judgment, and such Party, notwithstanding such failure, shall have the right

   thereafter to insist upon the specific performance of any and all of the provisions of the Judgment.

   35.     Ocwen shall notify its officers and directors and use reasonable efforts to notify its

   employees, agents, and contractors responsible for carrying out and effecting the terms of this

   Judgment of the obligations, duties, and responsibilities imposed on Ocwen by this Judgment.

   36.     Ocwen agrees that it shall not effect any change in the form of doing business or the

   organizational identity of Ocwen for the purposes of avoiding the terms and conditions set forth in

   this Judgment. In the event that Ocwen is sold, assigned, consolidated with, merged with, or

   transferred to a third-party within three (3) years from the Effective Date, a copy of this Judgment

   shall be provided by Ocwen to said purchaser, assignee, or transferee.

   37.     This Judgment is continuing in nature and shall be binding on any and all successors or

   assigns of Defendant.

   38.     This Judgment is intended to be for the benefit of the Parties and does not create any other

   third-party rights.




                                                   15
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 16 of
                                      30



   39.    The Florida Plaintiffs and Ocwen waive all rights to seek appellate review, rehearing, or

   otherwise to challenge or contest the validity of this Judgment. Ocwen further waives and releases

   any and all claims it may have against the Florida Plaintiffs, its employees, representatives or

   agents with respect to this action.

   40.    This Judgment is governed by the laws of the State of Florida.

   41.    The Parties jointly participated in the negotiation of the terms articulated in this Judgment,

   and all Parties consulted counsel or had the ability to do so. No provision of this Judgment shall

   be construed for or against another Party on the grounds that one Party or another was more heavily

   involved in the preparation of the Judgment or had control over the provisions included herein.

   42.    This Judgment is the final, complete, and exclusive statement of the Parties’ agreement on

   the matters contained in this Judgment, and it supersedes all previous negotiations and agreements.

   Other than any representation expressly stated in this Judgment, the Parties have not made any

   representations or warranties to each other, and neither Party’s decision to enter into this Judgment

   is based upon any statements by the other Party outside of those in this Judgment.

   43.    This Judgment may not be amended except by written consent of the Parties.

   44.    The undersigned counsel represents and warrants that they are fully authorized to execute

   this Judgment on behalf of the State of Florida.

   45.    The undersigned counsel represents and warrants that they are fully authorized to execute

   this Judgment on behalf of Ocwen.

   46.    This Judgment may be executed in counterparts, each of which constitutes an original and

   all of which constitute one and the same Judgment.

   47.    All Parties acknowledge that this Judgment is not confidential or protected from public

   disclosure.



                                                      16
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 17 of
                                      30



   48.    Nothing in this Judgment shall be construed as relieving Ocwen of its obligations to comply

   with all state and federal laws, regulations, or rules, or granting Ocwen permission to engage in

   any acts or practices prohibited by such laws, regulations, or rules.

   49.    Nothing herein shall be interpreted to prevent the Florida Plaintiffs from taking

   enforcement action to address conduct of Defendant occurring after the Effective Date, or conduct

   occurring before the Effective Date not released herein, that the Florida Plaintiffs believe to be in

   violation of the law. The fact that such conduct was not expressly prohibited by the terms of this

   Judgment shall not be a defense to any such enforcement action.

   50.    Any notices required to be sent to the Florida Plaintiffs or to Ocwen under this Judgment

   shall be sent by certified mail, return-receipt requested, or other tracked mail delivery service. The

   documents shall be sent to the following addresses:

   For the Attorney General:
          Sasha Funk Granai
          Assistant Chief-Assistant Attorney General
          Office of the Attorney General
          Department of Legal Affairs
          3507 East Frontage Road, Suite 325
          Tampa, Florida 33607
          (813) 287-7950 (telephone)
          Sasha.Granai@myfloridalegal.com

   For OFR:
          Gregory C. Oaks, Director
          Division of Consumer Finance
          Florida Office of Financial Regulation
          200 East Gaines Street
          Fletcher Building – 550G
          Tallahassee, FL 32399-0376
          Office: (850) 487-9687
          Direct: (850) 410-9829
          Greg.Oaks@flofr.com]




                                                    17
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 18 of
                                      30



   For Ocwen:
          Sabrina M. Rose-Smith
          GOODWIN PROCTER LLP
          1900 N Street, NW
          Washington, DC 20036
          (202) 346-4000 (telephone)
          srosesmith@goodwinlaw.com

   51.    This court retains jurisdiction of the Judgment and the Parties for purpose of enforcing and

   modifying the Judgment and for the purpose of granting such additional relief as may be necessary

   and appropriate.



   IT IS SO ORDERED, ADJUDGED AND DECREED this day of _______________, 2020.



                                                        ____________________________________
                                                        United States District Judge




                                                  18
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 19 of
                                      30
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 20 of
                                      30
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 21 of
                                      30
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 22 of
                                      30




                                   ______________________________________
                                   Gregory C. Oaks, Director
                                   Division of Consumer Finance
                                   Florida Office of Financial Regulation
                                   200 East Gaines Street
                                   Fletcher Building – 550G
                                   Tallahassee, FL 32399-0376
                                   Office: (850) 487-9687
                                   Direct: (850) 410-9829
                                   Greg.Oaks@flofr.com


   FOR OCWEN FINANCIAL CORPORATION, OCWEN MORTGAGE SERVICING,
   INC., OCWEN LOAN SERVICING, LLC, AND PHH MORTGAGE CORPORATION



                                   ____________________________________
                                   Sabrina Rose-Smith
                                   GOODWIN PROCTER, LLP
                                   1900 N Street, NW
                                   Washington, DC 20036
                                   Tel.: 202-346-4185
                                   srosesmith@goodwinlaw.com


   APPROVED AS TO FORM FOR ENTRY:

   FOR PLAINTIFFS OFFICE OF THE ATTORNEY GENERAL, STATE OF FLORIDA,
   DEPARTMENT OF LEGAL AFFAIRS AND OFFICE OF FINANCIAL REGULATION,
   STATE OF FLORIDA, DIVISION OF CONSUMER FINANCE


                                   ____________________________________
                                   Sasha Funk Granai
                                   Assistant Chief-Assistant Attorney General
                                   Florida Bar No. 96648
                                   Email: Sasha.FunkGranai@myfloridalegal.com
                                   Office of the Attorney General
                                   Department of Legal Affairs
                                   3507 East Frontage Road, Suite 325
                                   Tampa, Florida 33607
                                   (813) 287-7950 (telephone)




                                        20
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 23 of
                                      30
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 24 of
                                      30
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 25 of
                                      30
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 26 of
                                      30




                                   ____________________________________
                                   Victoria Butler
                                   Director, Consumer Protection Division
                                   Fla. Bar No.: 861250
                                   Email: Victoria.Butler@myfloridalegal.com
                                   Office of the Attorney General
                                   Department of Legal Affairs
                                   3507 East Frontage Road, Suite 325
                                   Tampa, Florida 33607


                                   ______________________________________
                                   Patricia A. Conners
                                   Chief Associate Deputy Attorney General
                                   Fla. Bar No.: 361275
                                   PL-01, The Capitol
                                   Tallahassee, FL 32399


                                   ______________________________________
                                   Gregory C. Oaks, Director
                                   Division of Consumer Finance
                                   Florida Office of Financial Regulation
                                   200 East Gaines Street
                                   Fletcher Building – 550G
                                   Tallahassee, FL 32399-0376
                                   Office: (850) 487-9687
                                   Direct: (850) 410-9829
                                   Greg.Oaks@flofr.com

   FOR OCWEN FINANCIAL CORPORATION, OCWEN MORTGAGE SERVICING,
   INC., OCWEN LOAN SERVICING, LLC, AND PHH MORTGAGE CORPORATION


                                   ____________________________________
                                   Sabrina Rose-Smith
                                   GOODWIN PROCTER, LLP
                                   1900 N Street, NW
                                   Washington, DC 20036
                                   Tel.: 202-346-4185
                                   srosesmith@goodwinlaw.com




                                        21
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 27 of
                                      30



                                           EXHIBIT 1

   A.    Loan Modification Criteria
         1.    For first lien loan modifications, Ocwen shall receive credit towards its obligation
               in paragraph 15 and 16 for every dollar of Debt Forgiveness if:
               a. At the time the modification is offered, the borrower is at least 30 days
                  delinquent or otherwise qualifies as being at imminent risk of default due to
                  his or her financial situation;
               b. The borrower’s pre-modification LTV (post-capitalization of any delinquent
                  charges) is greater than or equal to 80%;
               c. The borrower’s post-modification LTV is no greater than 120%.
         2.    For second lien loan modifications, Ocwen shall receive credit towards its
               obligation in paragraph 15 and 16 for every dollar of Debt Forgiveness if at the
               time the modification is offered, the borrower is at least 30 days delinquent or
               otherwise qualifies as being at imminent risk of default due to his or her financial
               situation;
   B.    Calculation of Debt Forgiveness Amounts
         1.    Ocwen shall receive dollar-for-dollar credit for Debt Forgiveness through loan
               modifications that meet the criteria described above. “Debt Forgiveness” shall be
               defined as “Unpaid Principal Balance (“UPB”) Forgiven” plus “Eligible
               Capitalized Amounts Forgiven.”
               a.   “Unpaid Principal Balance Forgiven” shall be calculated as the greater of
                    either (i) zero dollars ($0), or (ii) pre-modification UPB minus post-
                    modification UPB.
               b.   “Eligible Capitalized Amounts Forgiven” shall be calculated as the lesser of
                    either (i) delinquent interest, plus escrow advances, plus corporate advances,
                    but excluding late fees and convenience fees or (ii) Total Amount Forgiven.
               c.   “Total Amount Forgiven” shall be calculated as pre-modification total debt
                    minus post-modification UPB.
         2.    Ocwen shall receive credit for all loan modifications described herein which are
               Contractually Current at the time the modification is completed in Ocwen’s
               servicing system, which is denoted by the “modification completed” system
               indicator. “Contractually Current” means less than 30 days delinquent and
               contemplates that a borrower has successfully completed a trial modification
               program and the modification has become permanent, demonstrating the
               borrower’s ability to pay. For additional costs that may be incurred post
               modification effective date, and all escrow advances assessed after the
               modification date, those costs will still be owed by the borrower and, Ocwen shall
               not be prevented from receiving credit for the modification.
         3.    Ocwen’s efforts to satisfy its obligation in Paragraphs 15 and 16 of the Judgment
               is subject to, and shall be interpreted in accordance with, as applicable, the terms

                                                 1
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 28 of
                                      30



               and provisions of the Servicer Participation Agreement with the U.S. Department
               of the Treasury, any servicing agreement, subservicing agreement under which
               Ocwen services for others, special servicing agreement, mortgage or bond
               insurance policy or related agreement or requirements to which Ocwen is a party
               and by which it or its servicing affiliates are bound pertaining to the servicing or
               ownership of the mortgage loans, including without limitation the requirements,
               binding directions, or investor guidelines of the applicable investor (such as
               Fannie Mac or Freddie Mac), mortgage or bond insurer, or credit enhancer,
               provided, however, that the inability of Ocwen to offer a type, form or feature of
               borrower assistance by virtue of the Applicable Requirements shall not relieve
               Ocwen of its obligations imposed by Paragraphs 15 and 16 of the Judgment, i.e.,
               Ocwen must satisfy such obligations through the offer of other types, forms or
               features of borrower assistance that are not limited by such Applicable
               Requirements.
   C.    Borrower Eligibility and Other Questions
         1.    Ocwen shall be responsible for answering borrowers’ questions regarding the
               Targeted Loan Modification Program described in Paragraphs 15 and 16 and this
               Exhibit 1 of the Consent Judgment.
         2.    Ocwen shall provide training and scripts to its frontline staff to answer borrowers’
               questions regarding eligibility, loan modification criteria, Debt Forgiveness, and
               any other information pertaining to the Targeted Loan Modification Program
               described in Paragraphs 15 and 16 and this Exhibit 1 of the Consent Judgment.
         3.    Any consumer complaints that arise from or relate to the Targeted Loan
               Modification Program shall be included in the quarterly written report described
               in Section VI of the Consent Judgment and shall be otherwise subject to the terms
               of Section VI.




                                                 2
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 29 of
                                      30



                                    EXHIBIT 2




                                        1
Case 9:17-cv-80495-KAM Document 706-1 Entered on FLSD Docket 10/15/2020 Page 30 of
                                      30



                                            EXHIBIT 3

   Below is a list of loan modification programs currently offered by Ocwen:
   Federal Home Loan Mortgage Corporation (“FHLMC” or “Freddie Mac”)
         Flex Modification
   Federal National Mortgage Association (“FNMA” or “Fannie Mae”)
         Flex Modification
   Federal Housing Administration (“FHA”)
         Disaster Modification (Disaster Relief Modification)
         Disaster Stand-alone Partial Claim (Disaster Relief Modification)
         Partial Claim Modification
         FHA Home Affordable Modification Program
         COVID-19 Owner-Occupant Loan Modification
         COVID-19 Combination Partial Claim and Loan Modification
         COVID-19 FHA-HAMP Combination Loan Modification and Partial Claim with
          Reduced Documentation
         COVID-19 Non-Occupant Loan Modification
   Private Label Securities (“PLS”)
         Helping Homeowners’ Modification
         Streamline Modification
   United States Department of Agriculture ("USDA")
         Term Extension (Disaster Relief Modification)
         Capitalization of Delinquency and Term Extension (Disaster Relief Modification)
         Loan Modification
   Veterans’ Affairs (“VA”)
         VA Disaster Loan Modification (Disaster Relief Modification)
         Standard Modification
         VA Affordable Modification




                                                  1
